Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/20 and 10/31/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 12/28/2020, filed 12/28/2020, with respect to the claim objection to dependent claim 14, the 112 rejection of claim 12 along with the prior-art rejections of claims 1-2, 6, 10 and 11 have been fully considered and are persuasive.  Claims 1-20 are in condition for allowance as a result of the amendments to the claims. 

4.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising: 
a housing;
an aperture including:
an aperture blade having a first opening of a first size and a second opening of a second size, different from the first size, for adjusting an amount of external light incident on the at least one lens, and
a rotary shaft formed on a side of the aperture blade, the rotary shaft being coupled to the lens assembly such that the aperture blade is rotatable about the rotary shaft;
a magnet disposed on the aperture to be adjacent to the rotary shaft;
control circuitry configured to rotate the aperture using the coil; and 
a lens driving unit configured to move the lens assembly in an optical axis direction of the lens.”

Dependent Claims 2-10 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera module comprising:

a housing;
an aperture module configured to adjust an amount of light incident on the one or more lenses; and
wherein the aperture module includes:
a rotary member coupled to the lens carrier so as to be rotatable about a rotary shaft formed in the lens carrier,
an aperture blade extending from the rotary member toward the lens barrel and having a first opening of a first size and a second opening of a second size, different from the first size,
a first magnet formed in the rotary member and disposed adjacent to the first coil, and
wherein the control circuitry controls the first coil to rotate the rotary member and the aperture blade about the rotary shaft to align either the first opening or the second opening with an optical axis of the lenses.”

Dependent Claims 12-16 are also allowed due to their dependence on allowed independent claim 11. 


Regarding independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising: 
a camera module including: 
a housing,
a rotary member coupled to the lens carrier so as to be rotatable about a rotary shaft formed in the lens carrier,
an aperture blade extending from the rotary member toward the lenses and having a first opening of a first size and a second opening of a second size, different from the first size,
a first magnet formed in the rotary member and disposed adjacent to the first coil;
wherein the at least one processor is configured to:
activate the camera module in response to a request associated with taking an image, and
drive the aperture blade of the camera module to align either the first opening or the second opening with an optical axis of the lenses according to aperture settings associated with taking the image.”



The following are the closest prior-art of record:

Lim et al. (US Pub No.: 2018/0069995A1) disclose a filter switching device used for a camera module and a mobile device that includes a camera module are disclosed. 
The disclosed filter switching device used for a camera module comprises: a base having a light passage hole formed therein; a filter blade unit that is coupled to the base 
	
	Park et al. (US Patent No.: 10848656B2) disclose a camera module that includes: a lens module disposed in a housing and a stop module coupled to the lens module. The stop module includes apertures having different diameters from each other so as to selectively change an amount of light incident on the lens module, a magnet portion to select any one of the apertures by movement of the magnet portion, and a coil disposed on the housing facing the magnet portion to move the magnet portion.

	Park et al. (US Pub No.: 2018/0284571A1) disclose a camera module includes a housing to accommodate a lens module, a stop module coupled to the lens module and configured to selectively change an amount of light incident to the lens module, and a coil portion configured to drive the stop module to selectively change an amount of light incident to the lens module. The coil portion is disposed on the housing. 




However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697